Citation Nr: 0322773	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for disability of the 
feet claimed as residuals of bilateral frostbite.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1941 
to December 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of December 1996 and November 1999 
rating actions of the Department of Veterans Affairs (VA), 
Muskogee, Oklahoma, Regional Office (RO).  In a November 2001 
decision, the Board denied the veteran's claim of entitlement 
to service connection for disability of the feet claimed as 
residuals of bilateral frostbite, and determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for bilateral 
hearing loss and tinnitus.  The veteran appealed the Board's 
November 2001 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2003 Order, the 
Court vacated the November 2001 decision and remanded the 
matter to the Board for further development and re-
adjudication.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The basis 
for the Court remand was the Board's failure to adequately 
address the requirements of the VCAA, specifically with 
respect to the failure to adequately discuss the requirement 
to notify an appellant of the evidence necessary to 
substantiate his claim, and to indicate what evidence, if 
any, would be gathered by the appellant, and which evidence 
would be provided by VA.  

Secondly, it is noted that subsequent to the issuance of the 
foregoing Court Order, a decision was issued in the Federal 
Circuit Court that interpreted the effect of the VCAA on 
claims for veterans' benefits, including the appellant's 
claim.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, this decision held that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA.  Consequently, the RO must 
provide the appellant with complete notice of the provisions 
of the VCAA consistent with the holding in Quartuccio, 
supra., and the holding in the aforementioned Federal Circuit 
Court decision and determine whether any additional 
notification or development action is required under the 
VCAA.  

It is further noted that subsequent to the Board's 2001 
decision, the veteran submitted additional evidence that he 
professed was supportive of his claim for service connection 
for residuals of frostbite, specifically, evidence relating 
to weather conditions during the veteran's period of service.  
Since this evidence is pertinent to the veteran's claim, and 
since it has not been considered by the RO, and the veteran 
has not submitted a statement waiving such consideration, it 
must be referred to the RO for initial review.  38 C.F.R. 
§ 20.1304 (2002); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Finally, it is noted that the veteran was afforded a Video 
Conference hearing in August 2001, with the veteran at the RO 
and the member of the Board in Washington D.C.  Subsequently, 
the Board member who conducted the personal hearing 
terminated his employment at the Board.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 U.S.C.A. 38 C.F.R. § 20.707(b) (2002), hearings are 
normally held before a member of the Board who will make the 
final decision on appeal.  The appellant should be contacted 
and asked whether he desires another hearing before a member 
of the Board who will be making the final decision on his 
appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claims.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The appellant should be contacted and 
informed that the Board member who 
conducted the Video Conference hearing in 
August 2001 has since terminated his 
employment at the Board.  He should be 
asked whether he desires another hearing 
before a member of the Board who will be 
making the final decision on his appeal.  
He should be advised that a copy of the 
transcript of his August 2001 hearing is 
in his claims file and that another 
hearing is not necessary.  The appellant 
should be asked to submit in writing his 
intentions with regard to his desire for 
another personal hearing before the Board.  
If a hearing is desired at the RO, either 
before a traveling member of the Board or 
via videoconferencing, appropriate 
arrangements should be made for a hearing 
to be held following all adjudicatory 
action by the RO.  If a hearing is not 
desired or desired in Washington, D.C., 
the case should be returned to the Board 
after the completion of the other actions 
set forth herein.

3.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the supplemental statements of 
the case in July 2000 and September 2000, 
and readjudicate the veteran's claims.  
The claim for service connection for 
bilateral hearing loss and tinnitus must 
be adjudicated on the basis of whether new 
and material evidence has been submitted 
to reopen the previously denied claim, 
while the claim for service connection for 
disability of the feet claimed as 
residuals of bilateral frostbite should be 
adjudicated based upon it merits, and not 
on the basis of whether a well-grounded 
claim has been submitted.  If a complete 
grant of the claims remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


